                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


JACKIE IRVING and BRITNEY IRVING,

                    Plaintiffs,

v.                                                  Case No: 6:20-cv-1889-Orl-40EJK

USAA GENERAL INDEMNITY
COMPANY,

                    Defendant.
                                       /

                 CASE MANAGEMENT AND SCHEDULING ORDER

                                  PLEASE TAKE NOTE
All parties must thoroughly review the contents of this order, which shall govern all
proceedings in this action, unless subsequently modified by written order for good cause
shown.

      Having considered the Case Management Report prepared by the parties, see

Federal Rule of Civil Procedure 26(f) and Local Rule 3.05(c), the Court enters this Case

Management and Scheduling Order:

 Mandatory Initial Disclosures                                        NOVEMBER 30, 2020

 Certificate of Interested Persons and Corporate                                 Completed
 Disclosure Statement

 Motions to Add Parties or to Amend Pleadings                         DECEMBER 28, 2020

 Disclosure of Expert Reports
                                                   Plaintiff:           OCTOBER 1, 2021
                                                 Defendant:            NOVEMBER 1, 2021



 Discovery Deadline                                                    DECEMBER 6, 2021
    The parties are advised that the pendency of a
    dispositive motion, such as a motion to dismiss or for
    summary judgment, does not stay the deadline for
    completion of discovery. Parties who elect to forego
    discovery on the merits of any claim or defense due to
    the pendency of a dispositive motion or for any other
    reason, without leave of Court, will not be entitled to an
    extension of the deadlines set forth in this order.
    Dispositive Motions, Daubert, and Markman Motions 1                JANUARY 3, 2022
    Due to the high volume of pending dispositive motions
    in this division, the Court is not likely to resolve these
    motions until after the dispositive motions deadline.
    To the extent that an accelerated resolution of your
    dispositive motion is required, you are encouraged to
    consent to the jurisdiction of the assigned United
    States Magistrate Judge to resolve the motion or the
    case in its entirety. You are advised that during the
    pendency of your motion, discovery will not be stayed.
    Meeting In Person to Prepare Joint Final Pretrial                       APRIL 4, 2022
    Statement. Parties shall disclose to each other, in
    writing, whether any trial witness will be appearing live
    at trial, or via deposition designation. Parties shall be
    bound by their disclosures, which shall be
    incorporated into the Court’s Final Pretrial Order.
    Joint Final Pretrial Statement (including a single set of             APRIL 18, 2022
    jointly-proposed Jury Instructions and Verdict Form,
    Voir Dire Questions, Witness Lists, Exhibit Lists with
    Objections on Approved Form, and Deposition
    Designations). Also send Jointly-Proposed Jury
    Instructions and Verdict Form to Chamber’s email
    [chambers_flmd_Byron@flmd.uscourts.gov] in
    Microsoft Word® format and send all full deposition
    transcripts the parties intend to designate for use at
    trial to the Court on a CD or thumb drive.
    All Other Motions Including Motions In Limine and                     APRIL 25, 2022
    Objections to Deposition Designations and Counter-
    Designations on approved form.
    (MULTIPLE MOTIONS IN LIMINE DISFAVORED. ALL
    REQUESTS TO LIMIT EVIDENCE MUST BE INCLUDED


1 See page 8 Section H1 for additional mandatory deadlines and requirements. Failure
to comply will result in appropriate sanctions.




                                             2
 IN A SINGLE MOTION NOT TO EXCEED 25 PAGES
 WITHOUT PRIOR LEAVE OF COURT. RESPONSES
 LIMITED TO 20 PAGES WITHOUT PRIOR LEAVE OF
 COURT.)
 Objections to Counter-Designations                                                MAY 2, 2022
 Final Pretrial Conference                               Date:                    MAY 17, 2022
                                                         Time:                        3:00 p.m.
                                                       Judge:                    Paul G. Byron
                                                                                 Courtroom 4B
 Trial Term Begins                                                                JUNE 6, 2022
                                                                                     9:00 a.m.
 Estimated Length of Trial                                                               5 days
 Jury / Non-Jury                                                                               Jury
 Mediation
                                                    Deadline:            DECEMBER 15, 2021

                                                    Mediator:               Gerald T. Albrecht
 Designated Lead Counsel shall contact
 opposing counsel and the mediator to                Address:         3350 Buschwood Park
 reserve a conference date and shall file                                             Drive
 a Notice with the Court within 14 days                                           Suite 130
 of this Order advising of the date.                                       Tampa, FL 33618
                                                                  galbrecht@albrechtmediati
                                                                                    on.com
                                                  Telephone:                 (813) 220-6604

 Designated Lead Counsel                     Attorney Name:                  David J. Pettinato
 Pursuant to Local Rule 9.04(a)(3)
 Lead Counsel Telephone Number                                                  (813) 943-9840


       The purpose of this order is to discourage wasteful pretrial activities and to secure

the just, speedy, and inexpensive determination of the action. See Fed. R. Civ. P. 1;

Local Rule 1.01(b). This order controls the subsequent course of this proceeding. Fed. R.

Civ. P. 16(b), (e). Counsel and all parties (both represented and pro se) shall comply with

this order, with the Federal Rules of Civil Procedure, with the Local Rules of the United




                                             3
States District Court for the Middle District of Florida, and with the Administrative

Procedures for Case Management/Electronic Case Filing. A copy of the Local Rules

and Administrative Procedures may be viewed at http://www.flmd.uscourts.gov.

Counsel shall also comply with the Ideals and Goals of Professionalism adopted by the

Board of Governors of the Florida Bar on May 16, 1990 available at www.floridabar.org

(Professional Practice – Henry Latimer Center for Professionalism); Local Rule 2.04(g). 2

I.     DISCOVERY


       A.      Certificate of Interested Persons and Corporate Disclosure Statement
– This Court has previously ordered each party, governmental party, intervenor, non-party
movant, and Rule 69 garnishee to file and serve a Certificate of Interested Persons and
Corporate Disclosure Statement using a mandatory form. No party may seek discovery
from any source before filing and serving a Certificate of Interested Persons and
Corporate Disclosure Statement. A motion, memorandum, response, or other paper –
including emergency motion – may be denied or stricken unless the filing party has
previously filed and served a Certificate of Interested Persons and Corporate Disclosure
Statement. Any party who has not already filed and served the required certificate shall
do so within fourteen (14) days from the date of this order, or sanctions will be imposed.

      B.     Discovery Not Filed – The parties shall not file discovery materials with the
Court except as provided in Local Rule 3.03(e). The Court encourages the exchange of
discovery requests on CD or by e-mail.

        C.    Limits on Discovery – Absent leave of Court, the parties may take no more
than ten (10) depositions per side (not per party). Fed. R. Civ. P. 30(a)(2)(A); Fed. R. Civ.
P. 31(a)(2)(A). Absent leave of Court, the parties may serve no more than twenty-five
(25) interrogatories, including sub-parts. Fed. R. Civ. P. 33(a). Absent leave of Court or
stipulation by the parties, each deposition is limited to one (1) day of seven (7) hours.
Fed. R. Civ. P. 30(d)(2). The Court will expect counsel to utilize requests for production
of documents under Federal Rule of Civil Procedure 34 in a thoughtful, case-specific,
non-harassing fashion. Responses should be timely, complete, and devoid of boilerplate,
non-specific objections. Failure to follow these guidelines will result in limitations on
production requests and/or the imposition of sanctions. The parties may agree by


2See also procedures for the presiding district judge found under Judicial Information at
www.flmd.uscourts.gov.



                                             4
stipulation on other limits on discovery within the context of the limits and deadlines
established by this Case Management and Scheduling Order, but the parties may not
alter the terms of this Order without leave of Court. See, e.g., Fed. R. Civ. P. 29.

       D.     Discovery Deadline – Each party shall timely serve discovery requests so
that the Rules allow for a response prior to the discovery deadline. The Court may deny
as untimely all motions to compel filed after the discovery deadline.

        E.      Disclosure of Expert Testimony – On or before the date set forth in the
above table for the disclosure of expert reports, the party shall fully comply with Federal
Rules of Civil Procedure 26(a)(2) and 26(e). Expert testimony on direct examination at
trial will be limited to the opinions, bases, reasons, data, and other information in the
written expert report disclosed pursuant to this Order. Each paragraph of the expert report
shall be numbered. The expert shall clearly state his or her opinions in a section entitled
“OPINIONS,” with each opinion listed separately. Each party is limited to one expert per
topic, issue, or subject matter absent leave of court. If co-plaintiffs or co-defendants
desire to disclose separate experts whose opinions address opinions issued by another
expert, leave of court is required prior to the disclosure of the overlapping experts. Failure
to disclose such information may result in the exclusion of all or part of the testimony of
the expert witness.

       F.     Confidentiality Agreements – The parties may reach their own agreement
regarding the designation of materials as “confidential.” There is no need for the Court to
endorse the confidentiality agreement. The Court discourages unnecessary stipulated
motions for a protective order. The Court will enforce stipulated and signed confidentiality
agreements. See Local Rule 4.15. Each confidentiality agreement or order shall provide,
or shall be deemed to provide, that “no party shall file a document under seal without first
having obtained an order granting leave to file under seal on a showing of particularized
need.” See also “Motions to File Under Seal” below.

II.    MOTIONS

        A.     Certificate of Good Faith Conference – Before filing any motion in a civil
case, the moving party shall confer with the opposing party in a good faith effort to resolve
the issues raised by the motion, and shall file with the motion a statement certifying that
the moving party has conferred with the opposing party, and that the parties have been
unable to agree on the resolution of the motion. Local Rule 3.01(g); Fed. R. Civ. P. 26(c).
A certification to the effect that opposing counsel was unavailable for a conference before
filing a motion is insufficient to satisfy the parties' obligation to confer. See Local Rule
3.01(g). No certificate is required in a motion for injunctive relief, for judgment on the
pleadings, for summary judgment, to dismiss or to permit maintenance of a class action,
to dismiss for failure to state a claim upon which relief can be granted, or to involuntarily



                                              5
dismiss an action. Local Rule 3.01(g). Nonetheless, the Court expects that a party
alleging that a pleading fails to state a claim will confer with counsel for the opposing party
before moving to dismiss and will agree to an order permitting the filing of a curative
amended pleading. Fed. R. Civ. P. 15. The term "counsel" in Rule 3.01(g) includes pro
se parties acting as their own counsel, thus requiring movants to confer with pro se parties
and requiring pro se movants to file Rule 3.01(g) certificates. The term “confer” in Rule
3.01(g) requires a substantive conversation in person or by telephone in a good faith effort
to resolve the motion without court action and does not envision an exchange of
ultimatums by fax, letter or email. Counsel who merely “attempt” to confer have not
“conferred.” Counsel must respond promptly to inquiries and communications from
opposing counsel. Board of Governors of the Florida Bar, Ideals and Goals of
Professionalism, ¶ 6.10 and Creed of Professionalism ¶ 8 (adopted May 16, 1990),
available at www.floridabar.org (Professional Practice - Henry Latimer Center for
Professionalism). The Court will deny motions that fail to include an appropriate, complete
Rule 3.01(g) certificate.

       B.      Extension of Deadlines

     The parties may not extend deadlines established in this Case Management and
Scheduling Order without the Court’s approval.

              1.     Dispositive Motions Deadline and Trial Not Extended – Motions
to extend the dispositive motions deadline or to continue trial are generally denied. See
Local Rule 3.05(c)(2)(E). The Court will grant an exception only when necessary to
prevent manifest injustice. A motion for a continuance of the trial is subject to denial if it
fails to comply with Local Rule 3.09. The Court cannot extend a dispositive motions
deadline to the eve of trial. In light of the district court’s heavy felony trial calendar, at least
4 months are required before trial to receive memoranda in opposition to a motion for
summary judgment and to research and resolve the dispositive motion sufficiently in
advance of trial.

               2.      Extensions of Other Deadlines Disfavored – Motions for an
extension of other deadlines established in this order, including motions for an extension
of the discovery period, are disfavored. The deadline will not be extended absent a
showing of good cause. Fed. R. Civ. P. 16(b). Failure to complete discovery within the
time established by this Order shall not constitute good cause for continuance. A motion
to extend an established deadline normally will be denied if the motion fails to recite that:
1) the additional discovery is necessary for specified reasons; 2) all parties agree that the
extension will not affect the dispositive motions deadline and trial date; 3) all parties agree
that any discovery conducted after the dispositive motions date established in this Order
will not be available for summary judgment purposes; and 4) no party will use the granting
of the extension in support of a motion to extend another date or deadline. The movant



                                                 6
must show that the failure to complete discovery is not the result of lack of diligence in
pursuing discovery. Local Rule 3.09(b).The filing of a motion for extension of time does
not toll the time for compliance with deadlines established by Rule or Order.

      C.      Motions to Compel and for Protective Order – Motions to compel and
motions for a protective order will be denied unless the motion fully complies with Local
Rule 3.04, which requires the motion to quote in full each interrogatory, question, or
request; to quote in full the opposing party’s objection and grounds, or response which is
asserted to be insufficient; and to state the reasons why the motion should be granted.

        D.    Motions to File Under Seal – Whether documents filed in a case may be
filed under seal is a separate issue from whether the parties may agree that produced
documents are confidential. Motions to file under seal are disfavored, and such motions
will be denied unless they comply with Local Rule 1.09.

         E.     Memoranda in Opposition – Each party opposing any written motion shall
file, within fourteen (14) days after being served with such motion, a legal memorandum
with citation of authorities in opposition to the relief requested. Local Rule 3.01(b). Where
no memorandum in opposition has been filed, the Court routinely grants the motion as
unopposed. Motions titled as “unopposed” or “agreed” normally come to the Court’s
attention prior to the deadline for response. If the parties are in agreement, counsel shall
identify motions as “unopposed” or “agreed.”

        F.     Emergency Motions – The Court may consider and determine emergency
motions at any time. Local Rule 3.01(e). Counsel should be aware that the designation
“emergency” may cause a judge to abandon other pending matters in order to
immediately address the “emergency.” The Court may sanction any counsel or party who
designates a motion as “emergency” under circumstances that are not a true emergency.
Id. It is not an emergency when counsel has delayed discovery until the end of the
discovery period. Promptly after filing an emergency motion, counsel shall place a
telephone call to the chambers of the presiding judge to notify the Court that an
emergency motion has been filed.

        G.      Page Limits – No party shall file a motion and supporting memorandum in
excess of twenty-five pages or a response in excess of twenty (20) pages except by
permission of the Court. Local Rule 3.01(a), (b). A motion requesting leave to file either a
motion in excess of twenty-five (25) pages, a response in excess of twenty (20) pages,
or a reply or further memorandum may not exceed three (3) pages, shall specify the length
of the proposed filing, and shall not include, as an attachment or otherwise, the proposed
motion, response, reply, or other paper. Local Rule 3.01(d). Motions for relief from page
limitations are disfavored and will not be granted without a specific showing of good
cause.



                                             7
       H.     Motions for Summary Judgment

                1.     Required Materials – A motion for summary judgment shall specify
the material facts as to which the moving party contends there is no genuine dispute for
trial, and shall be accompanied by a memorandum of law, affidavits and other evidence
in the form required by Federal Rule of Civil Procedure 56. The motion for summary
judgment and supporting memorandum of law shall be presented in a single document of
not more than twenty-five (25) pages. Local Rule 3.01(a). Each party opposing a motion
for summary judgment shall file and serve, within thirty (30) days after being served with
such motion, a legal memorandum with citation to authorities in opposition to the relief
requested of not more than twenty (20) pages. Id. The memorandum in opposition shall
specify the material facts as to which the opposing party contends there exists a genuine
dispute for trial, and shall be accompanied by affidavit(s) and other evidence in the form
required by Federal Rule of Civil Procedure 56. Both the movant and the party opposing
summary judgment shall provide pinpoint citations to the pages and lines of the record
supporting each material fact. General references to a deposition are inadequate. On or
before the date on which the memorandum in opposition is due, the parties SHALL also
file a stipulation of agreed material facts signed by the movant and the parties opposing
summary judgment pursuant to Local Rule 4.15. Material facts set forth in the stipulation
will be deemed admitted for the purposes of the motion. The Court will accept a ten (10)
page reply without leave of Court. The reply shall be limited to addressing issues raised
by the opposing party that have not already been addressed in the motion. The reply shall
be filed within fourteen (14) days after the response is served.

              2.      Under Advisement – The Court takes a motion for summary
judgment under advisement no earlier than thirty (30) days from the date it is served,
unless the Court orders a different date. Unless specifically ordered, the Court will not
hold a hearing on the motion. Each party may only file one motion for summary judgment.
Failure to oppose any motion for summary judgment may result in the entry of a judgment
for the movant without further proceedings. See Milburn v. United States, 734 F.2d 762,
765 (11th Cir. 1984); Griffith v. Wainwright, 772 F.2d 822, 825 (11th Cir. 1985) (per
curiam); Fed. R. Civ. P. 56 (e). All requirements in this Order apply to pro se litigants as
well as to parties represented by counsel.

       I.    Daubert and Markman Motions 3 – On or before the date established in
the above table for the filing of motions for summary judgment, any party seeking a ruling
pursuant to Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993) (admissibility of
expert opinions) or pursuant to Markman v. Westview Instruments, Inc., 517 U.S. 370

3All Daubert challenges and motions to strike the adequacy of compliance with Fed. R.
Civ. P. 26 of an expert's report are to be ruled p on by the district judge unless
specifically referred to the magistrate for a report and recommendation.



                                             8
(1996) (interpretation of a patent claim) shall file an appropriate motion. The parties shall
prepare a glossary of technical or scientific terms where appropriate for the Court. Please
note, challenges to an opinion offered by an expert, including the facts considered by the
expert, the expert's methodology, and the content and scope of the opinion(s) shall not
be raised in a motion in liminie. All challenges to expert testimony shall be presented in
compliance with the deadline for Daubert motions.

        J.     All Other Motions Including Motions In Limine – On or before the date
established in the above table, the parties shall file and serve all other motions including
motions in limine. Local Rule 3.01(g) applies, and the parties shall confer to define and
limit the issues in dispute.

III.   JOINT FINAL PRETRIAL STATEMENT

       A.     Meeting In Person – On or before the date established in the above table,
lead trial counsel for all parties and any unrepresented parties shall meet together in
person pursuant to Local Rule 3.06(b) in a good faith effort to:

              1.     Settle the case; the parties shall thoroughly and exhaustively discuss
settlement of the action before undertaking the extensive efforts needed to conduct final
preparation of the case for trial and to comply with the requirements of this order;

               2.      Stipulate to as many facts and issues as possible; in order to assist
the Court, the parties shall make an active and substantial effort to stipulate at length and
in detail as to agreed facts and law, and to limit, narrow, and simplify the issues of fact
and law that remain contested; as a rule, parties who have complied with this requirement
in good faith will file a Joint Final Pretrial Statement listing far more agreed facts and
principles of law than those that remain for determination at trial;

              3.     Tag, mark, identify, examine, copy, and list all original trial exhibits
(including actual document exhibits) that any party will offer in evidence or otherwise
tender to any witness during trial [Local Rule 3.06(b)(3) and 3.07(a)]; and prepare and
exchange a final exhibit list on the Clerk’s approved form (attached to this order) bearing
a description identifying each exhibit and sponsoring witness [Local Rule 3.07(b)]; it is
anticipated that counsel will agree to the admission of the bulk of the opposing parties’
exhibits without objection and shall designate on the exhibit list the exhibits which the
Court may admit without objection at trial. Absent good cause, the Court will not receive
in evidence over objection any exhibits—including charts, diagrams, and demonstrative
evidence—not presented to opposing counsel or unrepresented parties for inspection and
copying at the required meeting or not listed in the joint final pretrial statement.
Photographs of sensitive exhibits (i.e., guns, drugs, valuables) and of non-documentary
evidence, and reductions of documentary exhibits larger than 8 ½” by 14” to be substituted



                                             9
for original exhibits after conclusion of the trial must be presented to opposing counsel for
examination at the meeting to prepare the Joint Final Pretrial Statement. Objections to
such photographs or reductions of exhibits must be listed in the Joint Final Pretrial
Statement. The parties are advised that the design of certain courtrooms may preclude
the use of large exhibits and posters in a jury trial. The parties are directed to contact the
trial judge’s courtroom deputy clerk to discuss exhibits and equipment to be used during
trial. Plaintiffs and Defendants shall use a numerical system to mark exhibits, i.e. 1, 2, 3,
etc;

             4.       Exchange the names and addresses of all witnesses and state
whether they will likely be called.

       B.     The Joint Final Pretrial Statement

               1.     Form of Joint Final Pretrial Statement – On or before the date
established in the above table, the parties shall file a Joint Final Pretrial Statement that
strictly conforms to the requirements of Local Rule 3.06(c) and this Order. This case
must be fully ready for trial at the time that the Joint Final Pretrial Statement is due.
Lead trial counsel for all parties, or the parties themselves if unrepresented, shall sign the
Joint Final Pretrial Statement. The Court will strike pretrial statements that are unilateral,
incompletely executed, or otherwise incomplete. Inadequate stipulations of fact and law
will be stricken. Sanctions may be imposed for failure to comply, including the striking of
pleadings. At the conclusion of the final pretrial conference, all pleadings are deemed to
merge into the Joint Final Pretrial Statement, which will control the course of the trial.
Local Rule 3.06(e).

              2.      Exhibit List – The exhibit list filed in compliance with Local Rules
3.06(c)(4) and 3.07(b) must be on the Clerk’s approved form (attached to this order).
Unlisted exhibits will not be received into evidence at trial, except by order of the Court in
the furtherance of justice. See Local Rule 3.06(e). The Joint Final Pretrial Statement must
attach each party’s exhibit list on the approved form, listing each specific objection (“all
objections reserved” does not suffice) to each numbered exhibit that remains after full
discussion and stipulation. Objections not made—or not made with specificity—are
waived. Plaintiffs and Defendants shall use a numerical system to mark exhibits, i.e. 1,
2, 3, etc.

       Five (5) days prior to the date trial commences, each party shall provide the Court
with a copy of their exhibits in PDF format on CD. Plaintiff is responsible for submitting
any joint exhibits to the Court on CD. Multiple-page exhibits must contain individual page
numbers or bates numbers. Each exhibit shall be set forth in a separate file on the CD,
clearly numbered and labeled for the Court’s ease of reference. Composite exhibits may
be set forth in one file. On the date trial commences, each party shall provide three (3)



                                             10
copies of their respective Exhibit List and Witness List to the Courtroom Deputy Clerk in
the courtroom. Also on the day trial commences, one (1) set of original exhibits which
include the appropriate colored exhibit tags stapled to the upper right hand corner of the
first page shall be supplied to the Court. All exhibits shall be pre-marked pursuant to Local
Rule 3.07. Joint exhibits which are not objected to shall be introduced and admitted at the
outset of the trial. Photo substitutes of physical exhibits must be provided to the
Courtroom Deputy Clerk at the close of evidence.

       To avoid duplication of exhibits and to prevent confusion in the record, the parties
are encouraged to submit all stipulated exhibits as joint exhibits in a single list rather than
individually marked by each party. For example, if medical records or contract documents
are being stipulated into evidence, they should be marked as a Joint Exhibit and not listed
separately by each party. Each party’s individual exhibit list would then include only those
additional exhibits to which objections have been asserted with the specific objection
noted on the exhibit tag.

                3.    Witness List – On the witness list required by Local Rule 3.06(c)(5),
the parties and counsel shall designate which witnesses will likely be called, and also
designate which witnesses may be called. Absent good cause, the Court will not permit,
over objection, testimony from unlisted witnesses at trial. This restriction does not apply
to true rebuttal witnesses (i.e., witnesses whose testimony could not reasonably have
been foreseen to be necessary). Records custodians may be listed but will not likely be
called at trial, except in the rare event that authenticity or foundation is contested. For
good cause shown in compelling circumstances, the Court may permit presentation of
testimony in open court by contemporaneous transmission from a different location. Fed.
R. Civ. P. 43(a).

              4.     Depositions – The Court encourages stipulations of fact to avoid
calling unnecessary witnesses. Where a stipulation will not suffice, the Court permits the
use of depositions. At the required meeting, counsel and unrepresented parties shall
specify in writing in the Joint Final Pretrial Statement the pages and lines of each
deposition (except where used solely for impeachment) to be published to the trier of fact.

       Counsel and unrepresented parties shall file their objections to deposition
designations and their counter-designations by the date established in the table above.
The objections to deposition designations shall take the form of a page-and-line
description of any testimony objected to together with a citation to the authority for the
objecting party’s position. The parties shall use the attached form titled “Objections to
Deposition Designations.” The page-and-line description shall be in sequential order. If
the same party was deposed on multiple dates, those page-and-line descriptions shall be




                                              11
set forth in separate charts as to each separate date of deposition. The objecting party
may include its counter-designations in the same filing.

       The parties shall also prepare for submission a highlighted copy as to the portion
objected to by each party of any deposition or deposition excerpt on CD for the Court’s
review. The file name of each deposition should be clearly labeled and each deposition
shall be contained in a separate file. The party shall deliver the CD to the Court on the
day the objections to designations and counter-designations are due. By the date
established in the table above, the parties shall file their objections to counter-
designations.

       Five (5) days prior to trial, the parties shall electronically file with the Court color-
coded copies of deposition transcripts (preferably mini-script versions), reflecting, in
different highlighted colors, the deposition excerpts designated by each party, pursuant
to the Court’s ruling on the parties’ objections.

               5.      Joint Jury Instructions, Verdict Form, Voir Dire Questions – In
cases to be tried before a jury, the parties shall attach to the Joint Final Pretrial Statement
a single jointly proposed set of jury instructions in order of presentation to the jury,
together with a single jointly-proposed jury verdict form. Local Rule 5.01(c). The parties
should be considerate of their jury, and therefore should submit short, concise special
verdict forms. The Court prefers the most recent pattern jury instructions approved by the
United States Court of Appeals for the Eleventh Circuit. A party may include at the
appropriate place in the single set of jointly-proposed jury instructions a contested charge,
so designated with the name of the requesting party and bearing at the bottom a citation
of authority for its inclusion, together with a summary of the opposing party’s objection.
The Court will deny outright a proposed instruction that is “slanted” in any way. Any
modifications to Eleventh Circuit standard jury instructions are disfavored and
shall be clearly marked and identified on the proposed jury instructions. The Court
requires       that      the     parties      send      to     the      Chamber’s         e-mail
[chambers_flmd_Byron@flmd.uscourts.gov] a single set of jury instructions and
verdict form in Microsoft Word® format. The parties may include in the Joint Final
Pretrial Statement a single list of jointly-proposed questions for the Court to ask the venire
during voir dire.

        C.     Coordination of Joint Final Pretrial Statement – All parties are
responsible for filing a Joint Final Pretrial Statement in full compliance with this order.
Plaintiff’s counsel (or plaintiff if all parties are proceeding pro se) shall have the primary
responsibility to coordinate compliance with the sections of this order that require a
meeting of lead trial counsel and unrepresented parties in person and the filing of a Joint
Final Pretrial Statement and related material. See Local Rule 3.10 (relating to failure to




                                              12
prosecute). If the plaintiff is proceeding pro se, defense counsel shall coordinate
compliance. If counsel is unable to coordinate such compliance, counsel shall timely
notify the Court by written motion or request for a status conference.

        D.    Trial Briefs – In the case of a non-jury trial, on or before the date
established above, each party shall file and serve a trial brief with proposed findings of
fact and conclusions of law. The parties may file a trial brief on or before the same date
in the case of a jury trial.

IV.    MEDIATION

       A.      Purpose – To minimize costly pretrial procedures in a case that may be
equitably settled, and to secure the just, speedy, and inexpensive determination of this
action, all parties shall participate in good faith in mediation. See Fed. R. Civ. P. 1; Fed.
R. Civ. P. 16(a)(5); Local Rules 1.01(b), 9.01(b).

        B.    The Mediator – The Court prefers to appoint the certified and approved
mediator, if any, chosen by the parties in their Case Management Report. If no such
mediator has been chosen, the Court designates the default mediator listed in the above
table pursuant to Local Rule 9.04. The mediator shall conduct the mediation conference
in the conference room of the mediator’s law firm or office at a time and date selected by
the mediator within the confines of this order.

       C.      Last Date to Mediate – The parties shall complete the mediation
conference on or before the mediation date set forth in the above table. Despite Local
Rule 9.05(d), neither the mediator nor the parties have authority to continue the
mediation conference beyond this date except on express order of the Court. In any
Track Three case, complex case, or case involving multiple parties, the mediator has the
authority to conduct the mediation in a series of sessions and in groups of parties so that
mediation is complete by the last date to mediate.

      D.      Mediator’s Authority – The mediator shall have all powers and authority
to conduct a mediation and to settle this case as are described in Chapter Nine of the
Local Rules, except as limited by this order. The mediation shall continue until
adjourned by the mediator. In order to coordinate the mediation conference, the
mediator may set an abbreviated scheduling conference prior to the scheduled mediation.
At such time, the mediator may designate one or more coordinating attorneys who shall
be responsible for conferring with the mediator regarding the mediation conference. If
necessary, the coordinating attorney may coordinate the rescheduling of a mediation
conference within the time allowed in this order.




                                             13
       E.     General Rules Governing Mediation Conference

              1.    Case Summaries – Not less than two days prior to the mediation
conference, each party shall deliver to the mediator a written summary of the facts and
issues of the case.

              2.      Identification of Corporate Representative – As part of the written
case summary, counsel for each corporate party shall state the name and general job
description of the employee or agent who will attend and participate with full authority to
settle on behalf of the corporate party.

               3.     Attendance Requirements and Sanctions – Each attorney acting
as lead trial counsel, and each party (and in the case of a corporate party, a corporate
representative) with full authority to settle, shall attend and participate in the mediation
conference in person. In the case of an insurance company, the term “full authority to
settle” means authority to settle for the full value of the claim or policy limit. The Court
may impose sanctions upon lead counsel and parties who do not attend and participate
in good faith in the mediation conference.

              4.     Authority to Declare Impasse – Participants shall be prepared to
spend as much time as may be necessary to settle the case. No participant may force the
early conclusion of a mediation because of travel plans or other engagements. Only the
mediator may declare an impasse or end the mediation.

              5.     Restrictions on Offers to Compromise – Evidence of an offer to
compromise a claim is not admissible to prove liability for or invalidity of the claim or its
amount. Fed. R. Evid. 408 (includes evidence of conduct or statements made in
compromise negotiations); Local Rule 9.07(b). All discussion, representations, and
statements made at the mediation conference are privileged settlement negotiations.
Except in a supplemental proceeding to enforce a settlement agreement, nothing related
to the mediation conference shall be admitted at trial or be subject to discovery. Fed. R.
Evid. 408; Local Rule 9.07. A communication between a party and a mediator during a
private caucus is also confidential, unless the party tells the mediator that it is not.

       F.     Compensation of Mediators – Absent agreement of the parties and the
mediator, mediators shall be compensated at a reasonable hourly rate agreed to by the
parties or provided by order of the Court, after consideration of the amount in controversy,
the nature of the dispute, the resources of the parties, the prevailing market rate for
mediators in the applicable market, the skill and experience of the mediator, and other
pertinent factors. Unless altered by order of the Court, the cost of the mediator's services
shall be borne equally by the parties to the mediation conference.




                                             14
       G.      Settlement and Report of Mediator – A settlement agreement reached
between the parties shall be reduced to writing and signed by the parties and their
attorneys in the presence of the mediator. See also Local Rule 9.06(b) and 3.08. Within
seven days of the conclusion of the mediation conference, the mediator shall file and
serve a written mediation report stating whether all required parties were present, whether
the case settled, and whether the mediator was forced to declare an impasse. See Local
Rule 9.06. The mediator may report any conduct of a party or counsel that falls short of a
good faith effort to resolve the case by agreement or fails to comply with this Order. See
Local Rules 9.05(e) and 9.06(a).

V.     FINAL PRETRIAL CONFERENCE

      A.    Lead Trial Counsel and Parties – If this order does not set a final pretrial
conference date, the Court may later set a final pretrial conference on notice. Lead trial
counsel and local counsel for each party, together with any unrepresented party,
must attend the final pretrial conference in person unless previously excused by
the Court. See Local Rule 3.06(d); Fed. R. Civ. P. 16(d).

        B.      Substance of Final Pretrial Conference – Since this case must be fully
ready for trial at the time that the Joint Final Pretrial Statement is due, at the final pretrial
conference, all counsel and parties must be prepared and authorized to accomplish the
purposes set forth in Federal Rules of Civil Procedure 16 and Local Rule 3.06, including
formulating and simplifying the issues; eliminating frivolous claims and defenses;
admitting facts and documents to avoid unnecessary proof; stipulating to the authenticity
of documents; obtaining advance rulings from the Court on the admissibility of evidence;
settling the dispute; disposing of pending motions; establishing a reasonable limit on the
time allowed for presenting evidence; and such other matters as may facilitate the just,
speedy, and inexpensive disposition of the action. See Fed. R. Civ. P. 16(c), (d).

VI.    SANCTIONS

       The Court may impose sanctions on any party or attorney: 1) who fails to attend
and to participate actively in the meeting to prepare the Joint Pretrial Statement, or who
refuses to sign and file the agreed document; 2) who fails to attend the Final Pretrial
Conference, or who is substantially unprepared to participate; 3) who fails to attend the
mediation and actively participate in good faith, or who attends the mediation without full
authority to negotiate a settlement, or who is substantially unprepared to participate in the
mediation; or 4) who otherwise fails to comply with this order. Sanctions may include but
are not limited to an award of reasonable attorney’s fees and costs, the striking of
pleadings, the entry of default, the dismissal of the case, and a finding of contempt of
court. See Fed. R. Civ. P. 16(f) and 37; Local Rules 9.05(c), (e); 28 U.S.C. § 1927




                                               15
VII.   TRIAL

        A.     Trial Before District Judge – A case scheduled for trial before a United
States District Judge normally will be called for trial on the first day of the trial term
indicated in the above table, or as soon after that date as possible in light of the Court’s
felony and civil trial calendar. 4 Cases not reached for trial in the month scheduled will be
carried over to the following month on a trailing trial calendar, and issued subpoenas will
continue in force. Counsel, parties, and witnesses shall be available on twenty-four
hours notice for trial after the beginning of the trial term. A different District Judge or
visiting judge may try the case. Local Rule 1.03(d). The case may be set for trial in the
Orlando Division, Tampa Division, Fort Myers Division, Ocala Division, or Jacksonville
Division of the Court. Local Rule 1.02(e). Absent a showing of good cause, any party
whose turn it is to provide evidence will be deemed to have rested if, during the hours
designated for trial, the party has no further evidence or witnesses available.

       B.      Trial Before Magistrate Judge – A case scheduled for trial before a United
States Magistrate Judge will be called for trial on a date certain. With respect to a civil
case that remains pending before a District Judge as of the date of this order, the United
States District Judges of the Middle District of Florida wish to afford the parties the
opportunity to consent to proceed before a Magistrate Judge. Consent must be
unanimous. A United States Magistrate Judge is available pursuant to 28 U.S.C. § 636(c)
and Federal Rule of Civil Procedure 73(a) to conduct all further proceedings in this case
(or specified motions in this case), to conduct a jury or non-jury trial beginning on a date
certain, and to enter final judgment. A party may appeal a final judgment of a Magistrate
Judge to the United States Court of Appeals for the Eleventh Circuit in the same manner
as an appeal from the district court. 28 U.S.C. § 636(c)(3); Fed. R. Civ. P. 73. A party is
free to withhold consent without adverse consequences. 28 U.S.C. § 636 (c)(2); Fed. R.
Civ. P. 73(b). Consent forms are attached to this order. Fed. R. Civ. P. 73(b); Local Rule
6.05.

       C.      Settlement – Counsel shall immediately notify the Court upon settlement
of any case. Local Rule 3.08(a). The parties shall notify the Court of any settlement or
other disposition of the case which will eliminate the need for a jury by 11:30 a.m. on the
last business day before the date scheduled for jury selection. Failure to do so will subject
each party to joint and several liability for jury costs. Regardless of the status of settlement
negotiations, the parties shall appear for all scheduled hearings, including the Final
Pretrial Conference and for trial absent the filing of a stipulation of dismissal signed by all

4 This case may be reassigned to a visiting District Judge at any time. In unusual and
extraordinary circumstances, the Court may re-notice this case for trial shortly before
the first day of the trial term if necessary to accommodate the trial schedule of the
District Judge.



                                              16
parties who have appeared in the action (or notice of dismissal if prior to answer and
motion for summary judgment). Fed. R. Civ. P. 41(a).

      DONE AND ORDERED in Orlando, Florida on November 23, 2020.




Attachments:

Exhibit List Form [mandatory form]
Magistrate Judge Consent / Entire Case
Magistrate Judge Consent / Specified Motions
Objections to Deposition Designations




                                         17
                                    EXHIBIT LIST
                              Government             Plaintiff             Defendant              Court



                     Case No.
                     Style:

    Exhibit   Date               Date Admitted Sponsoring             Objections /             Description of
    No.       Identified                           Witnesses          Stipulated               Exhibit
                                                                      Admissions 1




1Use a code (e.g. “A” or “*”) in this column to identify exhibits to be received in evidence by agreement without
objections. Otherwise, specifically state each objection to each opposed exhibit. Please note that each date
box on the left must be one inch wide to accommodate the Clerk’s stamp.
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                   UNITED STATES DISTRICT COURT
                                                                     for the
                                                         Middle District of Florida

                   JACKIE IRVING, et al.                                 )
                             Plaintiffs                                  )
                    v.                                                   )     Civil Action No.       6:20-cv-1889-Orl-40EJK
     USAA GENERAL INDEMNITY COMPANY                                      )
                            Defendant                                    )


           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to
conduct all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment.
The judgment may then be appealed directly to the United States court of appeals like any other judgment of this
court. A magistrate judge may exercise this authority only if all parties voluntarily consent.

       You may consent to have your case referred to a magistrate judge, or you may withhold your consent
without adverse substantive consequences. The name of any party withholding consent will not be revealed to
any judge who may otherwise be involved with your case.

         Consent to a magistrate judge’s authority. The following parties consent to have a United States
magistrate judge conduct all proceedings in this case including trial, the entry of final judgment, and all post-
trial proceedings.

           Parties’ printed names                              Signatures of parties or attorneys                        Dates




                                                             Reference Order
       IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings
and order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.


Date:
                                                                                            District Judge’s signature




                                                                                             Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a
United States magistrate judge. Do not return this form to a judge.
AO 85A (Rev. 01/09) Notice, Consent, and Reference of a Dispositive Motion to a Magistrate Judge




                                  UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Middle District of Florida

                 JACKIE IRVING, et al.                                  )
                            Plaintiff
                               s                                        )
                   v.                                                   )       Civil Action No. 6:20-cv-1889-Orl-40EJK
    USAA GENERAL INDEMNITY COMPANY                                      )
                          Defendant                                     )

    NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to
conduct all proceedings and enter a final order dispositive of each motion. A magistrate judge may exercise
this authority only if all parties voluntarily consent.

        You may consent to have motions referred to a magistrate judge, or you may withhold your consent
without adverse substantive consequences. The name of any party withholding consent will not be revealed
to any judge who may otherwise be involved with your case.

       Consent to a magistrate judge’s consideration of a dispositive motion. The following parties consent to
have a United States magistrate judge conduct any and all proceedings and enter a final order as to each
motion identified below (identify each motion by document number and title).

                Motions:




          Parties’ printed names                            Signatures of parties or attorneys                               Dates




                                                            Reference Order

      IT IS ORDERED: The motions are referred to a United States magistrate judge to conduct all
proceedings and enter a final order on the motions identified above in accordance with 28 U.S.C. § 636(c).

Date:
                                                                                                   District Judge’s signature


                                                                                                    Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a
United States magistrate judge. Do not return this form to a judge.
                           Objections to Deposition Designations


[Name and Date of Deposition 1]

     Begin Page/Line               End Page/Line                   Objection




[Name and Date of Deposition 2]

     Begin Page/Line               End Page/Line                   Objection




                                  Counter-Designations

[Name and Date of Deposition]

            Begin Page/Line                              End Page/Line




                                            21
